ORDER

PER CURIAM.
Howard Frazier was convicted by jury of first-degree murder and armed criminal action. On appeal, he contends the trial court abused its discretion in allowing the State to present a police officer’s testimony that improperly bolstered the testimony of another witness for the prosecution.
Upon review of the briefs and the record, we find that Frazier suffered no prejudice from the error asserted. Accordingly, the convictions are affirmed. The parties have been provided with a Memorandum further explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).